Case 1:19-cv-02539-RM-STV Document 22 Filed 12/23/19 USDC Colorado Page 1 of 20




                               IN UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

  Civil Action No. 19-CV-02539-RM-STV

  ANDRE WILLIAMS,

           Plaintiff,

  v.

  CITY OF AURORA, COLORADO;
  MATTHEW MILLIGAN, Aurora Police Officer, in his individual capacity;
  DOMINIC MARZIANO, Aurora Police Officer, in his individual capacity;
  GARY RIVALE, Aurora Police Officer, in his individual capacity;
  JOE MARTINEZ, Aurora Police Officer, in his individual capacity;
  EDWARD CLEMENTS, Aurora Police Officer, in his individual capacity;

           Defendants.


                          AMENDED COMPLAINT AND JURY DEMAND


           Plaintiff Andre Williams, by and through his attorneys Faisal Salahuddin and Melissa Roth of

  FRANK & SALAHUDDIN LLC, respectfully alleges for his Compliant and Jury Demand as follows:

                                             INTRODUCTION

       1. This is a civil rights action for monetary damages, declaratory relief, injunctive relief, and relief

  in the nature of mandamus, brought pursuant to 42 U.S.C. § 1983.

       2. Andre Williams is a 44-year old African American man with no criminal convictions and a

  history of epileptic seizure disorder.

       3. On September 6, 2018, while Mr. Williams was suffering from an epileptic seizure, Aurora

  Police Department Officers, Defendants Matthew Milligan, Dominic Marziano, Gary Rivale, Joe

  Martinez, and Edward Clements used excessive force against Mr. Williams. The Defendants repeatedly

  punched and tased Mr. Williams, including while he was restrained, to effectuate an unlawful arrest of

  Mr. Williams and then initiated the filing of false charges against him.

                                                        1
Case 1:19-cv-02539-RM-STV Document 22 Filed 12/23/19 USDC Colorado Page 2 of 20




                                      JURISDICTION AND VENUE

            4. This action arises under the Constitution and laws of the United States and is brought

  pursuant to 42 U.S.C. § 1983. This Court possesses subject-matter jurisdiction pursuant to 28 U.S.C.

  §§ 1331, 1343, and 2201-02. Mr. Clark seeks relief in the nature of mandamus, 28 U.S.C. § 1361.

            5. Jurisdiction supporting Plaintiff’s claim for attorney fees and costs is conferred by 42 U.S.C.

  § 1988.

            6. Venue is proper in the District of Colorado pursuant to 28 U.S.C. § 1391(b). All the events

  alleged herein occurred in the State of Colorado, and all the parties were residents of and/or domiciled

  in the State at the time of the events giving rise to this Complaint.

                                                   PARTIES

            7. Andre Williams is a 44-year-old African American man. He is a resident of Colorado and

  was a resident of Colorado at all times relevant to this Complaint.

            8. Defendant City of Aurora, Colorado (“Aurora”) is a Colorado municipal corporation.

            9. At all times relevant to this Complaint and Jury Demand, Defendant Officer Matthew

  Milligan was a resident of the State of Colorado. At all relevant times, Defendant Milligan was acting

  within the scope of his official duties and employment and under color of state law in his capacity as

  a police officer for the Aurora Police Department.

            10. At all times relevant to this Complaint and Jury Demand, Defendant Officer Dominic

  Marziano was a resident of the State of Colorado. At all relevant times, Defendant Marziano was

  acting within the scope of his official duties and employment and under color of state law in his

  capacity as a police officer for the Aurora Police Department.

            11. At all times relevant to this Complaint and Jury Demand, Defendant Officer Gary Rivale

  was a resident of the State of Colorado. At all relevant times, Defendant Rivale was acting within the




                                                        2
Case 1:19-cv-02539-RM-STV Document 22 Filed 12/23/19 USDC Colorado Page 3 of 20




  scope of his official duties and employment and under color of state law in his capacity as a police

  officer for the Aurora Police Department.

          12. At all times relevant to this Complaint and Jury Demand, Defendant Officer Joe

  Martinez was a resident of the State of Colorado. At all relevant times, Defendant Martinez was

  acting within the scope of his official duties and employment and under color of state law in his

  capacity as a police officer for the Aurora Police Department.

          13. At all times relevant to this Complaint and Jury Demand, Defendant Officer Dominic

  Marziano was a resident of the State of Colorado. At all relevant times, Defendant Marziano was

  acting within the scope of his official duties and employment and under color of state law in his

  capacity as a police officer for the Aurora Police Department.

          14. At all times relevant to this Complaint and Jury Demand, Defendant Officer Edward

  Clements was a resident of the State of Colorado. At all relevant times, Defendant Clements was

  acting within the scope of his official duties and employment and under color of state law in his

  capacity as a police officer for the Aurora Police Department.

          15. Throughout this Complaint and Jury Demand, when referring to Defendants Milligan,

  Marziano, Rivale, Martinez, and Clements in their individual capacities as law enforcement officers

  for the Aurora Police Department, the moniker “Individual Defendants” is used.

                                      FACTUAL ALLEGATIONS

      A. The City of Aurora Violated the Burrell Settlement Concerning the City’s Obligation
         to Provide Seizure-Related Training to its Officers

      16. On January 22, 2013, City Attorney Charles Richardson entered a settlement agreement in

  Rickey Burrell v. City of Aurora, et al., Civil Action No. 11-cv-02766-RPM in the District of Colorado, in

  which in addition to a monetary settlement, the City of Aurora agreed to the following non-monetary

  requirement:



                                                      3
Case 1:19-cv-02539-RM-STV Document 22 Filed 12/23/19 USDC Colorado Page 4 of 20




          [T]he parties acknowledge that the City of Aurora shall provide annual seizure-related training

          to all of its peace officers by July 2013, and that upon the completion of the seizure-related

          training, all peace officers must satisfactorily pass a test indicating retention of the seizure-

          related training.

      17. There was no expiration to this non-monetary portion of the Burrell settlement agreement. The

  agreement required Aurora to provide ongoing annual training to its police officers concerning the

  recognition of seizures and the way to interact with a person suffering a seizure.

      18. Defendant Aurora, through the Aurora Police Department, has failed to comply with the

  Burrell settlement agreement, directly causing the Individual Defendants’ brutalization of Mr. Williams.

      19. Although Aurora temporarily complied with this settlement agreement, Defendant Aurora is

  now in violation of the Burrell settlement agreement.

      20. In 2014, City Attorney Michael Hyman replaced City Attorney Charles Richardson.

      21. Mr. Hyman promptly chose to disregard and violate the Burrell settlement agreement.

      22. Under Mr. Richardson, Aurora complied with the Burrell settlement agreement and provided

  annual seizure-related training to its police officers.

      23. Before Mr. Hyman was appointed City Attorney, Individual Defendants Matthew Milligan,

  Dominic Marziano, Gary Rivale, Joe Martinez, Edward Clements each attended annual seizure-related

  training and satisfactorily completed the seizure-related training test.

      24. None of these Individual Defendants attended seizure-related training after 2014.

      25. In violation of the Burrell settlement agreement, Aurora ended its annual seizure-related

  training completely in 2016.

      26. Two years later, the Individual Defendants brutalized Mr. Williams while he was suffering

  from a seizure. Aurora’s need to give annual seizure-related training and Aurora’s liability for the




                                                       4
Case 1:19-cv-02539-RM-STV Document 22 Filed 12/23/19 USDC Colorado Page 5 of 20




  unconstitutional actions of its officers could not be better illustrated than by the unconstitutional

  behavior of these Aurora Police Officers.

      B. Aurora Police Officers Failed to Recognize Clear and Unmistakable Signs that Mr.
         Williams was Suffering from a Seizure on September 6, 2018

      27. On September 6, 2018, Mr. Williams was involved in a car accident near the intersection of

  East Alameda Avenue and South Potomac Street. The accident occurred around 4:51 PM.

      28. Defendant Aurora Police Officer Clements issued Mr. Williams a citation for careless driving

  for this accident.

      29. Among other law enforcement officers, Defendants Edward Clements and Matthew Milligan

  responded to the accident and interacted with Mr. Williams over the course of thirty minutes.

      30. Although Mr. Williams was initially responsive to officers, Defendant Clements noticed the

  symptoms of Mr. Williams’ seizure when he issued Mr. Williams the citation for careless driving.

      31. Defendant Clements, noting the change in Mr. Williams’s demeanor, stated the following:

          “You ok?”
          “You seem just kind of...”
          “This behavior is a little concerning, just lackadaisical to me.”
          “I’m just concerned because this happened and you kind of, you’re not even phased by it.”
          “I’m just making sure you’re ok.”
          “You’re not ok?”
          “Do you want an ambulance?”
           “Well, hopefully things work out for you.”

          32. Defendant Clements failed to recognize Mr. Williams’s odd behavior as caused by a seizure

  and left Mr. Williams with the tow truck driver.

          33. Around thirty minutes later, the tow truck company called the Aurora Police Department

  for assistance due to Mr. Williams’s continuing odd behavior.

          34. The company reported that Mr. Williams was not fighting, but that he was not cooperating

  with them. Mr. Williams was not responding to their requests, was standing on the bed of the truck,

  and was not getting off of the truck despite being asked to do so.

                                                     5
Case 1:19-cv-02539-RM-STV Document 22 Filed 12/23/19 USDC Colorado Page 6 of 20




          35. Defendants Dominic Marziano, Matthew Milligan, Edward Clements, Gary Rivale, and

  Joe Martinez responded to the scene to contact Mr. Williams.

          36. Defendant Aurora failed to provide annual seizure-related training to any of these

  Individual Defendants as mandated by the Burrell settlement agreement for at least four years.

          37. The lapse in seizure-related training was in violation of the Burrell settlement.

          38. The failure to train, supervise, and correct law enforcement’s response to seizure-related

  contact predictably and directly resulted in the Aurora Police Department’s assault on Mr. Williams in

  2018.

          39. After the tow truck driver called for police assistance, Defendant Marziano was the first

  officer who responded to the scene.

          40. Defendant Marziano asked Mr. Williams repeatedly—at least 11 times according to his

  report—to get off the tow truck.

          41. Mr. Williams was peaceful but non-responsive.

          42. Mr. Williams can be seen on video making repetitive movements and shifting his weight.

          43. If the Individual Defendants had been trained as required by the Burrell settlement, they

  would have recognized that Mr. Williams was exhibiting textbook signs of a seizure.

          44. For example, in the training video called “It Could be Epilepsy” used in training during

  Aurora’s initial compliance with the Burrell settlement, Mr. Williams’ behavior is described as one of

  several “automatic behaviors” that can be exhibited by someone having a seizure.

          45. If the Individual Defendants had been trained according to the requirements of the Burrell

  settlement, they would have been up to date on their seizure-related training and recognized Mr.

  Williams’s behavior as indicating that he was suffering from a seizure.

          46. The Individual Defendants would also have known how to appropriately respond to a

  person exhibiting those symptoms.

                                                      6
Case 1:19-cv-02539-RM-STV Document 22 Filed 12/23/19 USDC Colorado Page 7 of 20




          47. Instead of speaking to Mr. Williams in a calm voice or recognizing that Mr. Williams was

  unable to respond to the officer’s orders due to his medical emergency, Defendant Marziano

  repeatedly yelled at Mr. Williams.

          48. Rather than ask Mr. Williams any questions about his condition or even consider that Mr.

  Williams was having a medical emergency, Defendant Marziano called for backup, asking for them to

  expedite his request because “this guy is being a pain in the butt.”

          49. Immediately after requesting backup, Defendant Marziano prepared to beat Mr. Williams

  for his perceived non-compliance, slowly and methodically putting on his leather gloves.

          50. Defendant Milligan arrived on scene next.

          51. While Mr. Williams continued to exhibit classic signs of a seizure, Defendant Milligan also

  began yelling at Mr. Williams and further escalated the situation.

          52. Defendants Gary Rivale, Edward Clements, and Joe Martinez also responded to the scene

  and continued to escalate the situation.

          53. At no point did any of the Individual Defendants ask Mr. Williams if he was suffering

  from any medical conditions.

          54. Mr. Williams’s wife, Yvette Williams, contacted 911 and told dispatch she would be

  arriving on scene shortly.

          55. No officer or agent of law enforcement asked Ms. Williams if her husband was suffering

  from any medical conditions during this 911 call.

          56. When Mr. Williams eventually came down from the bed of the tow truck, he did so slowly,

  voluntarily, and with both of his hands visible at all times.

          57. When Mr. Williams’ feet reached the ground, the Individual Defendants immediately

  began using violence against him. Even if Mr. Williams had not been suffering a seizure, the force the

  Individual Defendants used was wildly excessive.

                                                      7
Case 1:19-cv-02539-RM-STV Document 22 Filed 12/23/19 USDC Colorado Page 8 of 20




          58. Making matters worse, the Individual Defendants behaved like officers who had not been

  trained in dealing with someone in the midst of a seizure.

          59. If Defendant Aurora had complied with its legal obligations and property trained these

  officers, then the officers would have known that going “hands on” with someone in the midst of a

  seizure can exacerbate the symptoms of a seizure and cause someone in the throes of a seizure to act

  aggressively, not out of anger or resistance, but because that person is not in control of their emotional

  and physical responses.

          60. Instead of following the seizure-related training, Defendant Marziano reached out and

  grabbed Mr. Williams forcibly by the arm.

          61. Defendant Marziano’s unlawful arrest of Mr. Williams can be clearly seen on Defendant

  Milligan’s body worn camera.

          62. That footage shows that when Mr. Williams predictably pulled his arm away from

  Defendant Marziano’s touch, Defendant Milligan jumped in and tackled Mr. Williams from behind.

          63. The other Individual Defendants, including Defendant Rivale, joined the assault on Mr.

  Williams.

          64. Mr. Williams was having a medical emergency prior to and throughout his assault by the

  Individual Defendants.

          65. While at least three police officers had Mr. Williams pinned to the ground on his side,

  Defendant Marziano repeatedly punched Mr. Williams in the head.

          66. As Mr. Williams repeatedly asked the officers to stop hitting him, the Individual

  Defendants yelled, “stop resisting,” and “get on your stomach.”

          67. Mr. Williams said, “I will.” Mr. Williams can then be seen on video attempting to roll to

  his stomach.




                                                      8
Case 1:19-cv-02539-RM-STV Document 22 Filed 12/23/19 USDC Colorado Page 9 of 20




          68. The Individual Defendants ordered Mr. Williams to put his arm behind his back, and he

  responded, “Ok, I will, stop.”

          69. At this point, Mr. Williams was already bleeding from his head.

          70. Mr. Williams’ body then became very still as he repeated the word “stop” rhythmically and

  repeatedly.

          71. This symptomology is the same type of automatic behaviors described in the seizure-

  related training.

          72. The Individual Defendants yelled at the seizing Mr. Williams, “you better fucking relax,

  dude,” and “quit tensing up.”

          73. Mr. Williams then began groaning repeatedly as the officers physically pulled his left arm

  behind his back.

          74. Because Mr. Williams was having a seizure and could not respond to the Defendants’

  orders to stop tensing up, Defendant Milligan continued to brutalize Mr. Williams, kneeing him on

  the back of his thighs and buttocks three times.

          75. As a result of the force employed by Defendant Milligan, Mr. Williams’s pants and briefs

  fell below his buttocks.

          76. Mr. Williams’s buttocks was humiliatingly exposed for the duration of the assault.

          77. While the Individual Defendants assaulted him, Mr. Williams’ body remained very tense

  as a direct result of his seizure.

          78. Mr. Williams’ inability to relax his body was incorrectly perceived by Individual Defendants

  as a continuing refusal to comply with their orders despite their use of force.

          79. Because he did not identify Mr. Williams’ inability to respond as a symptom of a seizure,

  Defendant Milligan stated, “I’ll just tase him.”




                                                     9
Case 1:19-cv-02539-RM-STV Document 22 Filed 12/23/19 USDC Colorado Page 10 of 20




          80. Despite the fact that Individual Defendants had Mr. Williams restrained on the ground

  with one hand behind his back, Defendant Milligan tased Mr. Williams in the back.

          81. Officer Milligan used a drive stun technique, forcing the taser directly into Mr. Williams’s

  back.

          82. As the City of Aurora knows, a drive stun is a pain compliance technique, which the

  Department of Justice advises should be avoided: “Using the ECW to achieve pain compliance may

  have limited effectiveness and, when used repeatedly, may even exacerbate the situation by inducing

  rage in the subject.”

          83. Under optimal circumstances, a drive stun usage of a taser should be avoided. When the

  subject is having a seizure, it is an inexcusable use of force.

          84. Mr. Williams screamed in pain as the taser deployed an electric current through his body.

          85. The worst offense that Mr. Williams was accused of at this point was being non-responsive

  to the officers’ orders.

          86. After tasing Mr. Williams, the Individual Defendants continued their assault.

          87. Mr. Williams was not shouting, was not attempting to run, and was not doing anything

  that could be interpreted as attempting to flee. The most Mr. Williams did was that initial single

  flinching movement of his arm.

          88. Mr. Williams continued to groan incoherently.

          89. The Individual Defendants again screamed at Mr. Williams, “Stop resisting!”

          90. At this point, the Individual Defendants successfully pulled Mr. Williams’s right arm

  behind his back.

          91. While three officers pinned Mr. Williams down and had control of both of Mr. Williams’

  arms behind his back, Defendant Milligan again used a stun drive on Mr. Williams, pressing the taser

  directly into Mr. Williams’ back.

                                                      10
Case 1:19-cv-02539-RM-STV Document 22 Filed 12/23/19 USDC Colorado Page 11 of 20




         92. Once again, Mr. Williams screamed in pain as the taser deployed an electric current

  through his body.

         93. The Individual Defendants then placed Mr. Williams in handcuffs.

         94. After handcuffing Mr. Williams, the Individual Defendants still threatened to hobble Mr.

  Williams by tying his arms and feet together behind his back.

         95. Mr. Williams did not make a coherent response to being handcuffed or to the threat that

  he would be hobbled. Instead, Mr. Williams continued to groan.

         96. The Individual Defendants asked Mr. Williams, “are you done?” and “what are you on?”

         97. Mr. Williams still could not respond to the officers.

         98. Because Defendant Aurora chose to disregard its obligations under the Burrell Settlement,

  these Individual Defendants demonstrated complete cluelessness in responding to a member of the

  community who was doing nothing wrong and clearly suffering from a seizure.

         99. Because Defendant Aurora chose to disregard its obligations under the Burrell settlement,

  these Individual Defendants humiliated and pummeled Mr. Williams for the non-criminal act of being

  “non-responsive” during a seizure.

         100. If Defendant Aurora had met its obligations under the Burrell settlement, the Individual

  Defendants would have known that seizures can often be mistaken for impairment by drugs and

  alcohol.

         101. If Defendant Aurora had met its obligations under the Burrell settlement, the Individual

  Defendants would have recognized that Mr. Williams may not have been responsive due to a seizure

  that rendered him cognitively and physically unable to respond.

         102. It was objectively unreasonable for the Individual Defendants to restrain Mr. Williams

  while he was in the midst of a seizure.




                                                    11
Case 1:19-cv-02539-RM-STV Document 22 Filed 12/23/19 USDC Colorado Page 12 of 20




          103. It was objectively unreasonable for the Individual Defendants to have forced Mr.

  Williams face-first onto the pavement with the weight of multiple officers on top of him, which placed

  Mr. Williams at risk for positional asphyxiation while he was in the midst of a seizure.

          104. The Individual Defendants should instead have left Mr. Williams on the tow truck, where

  he was not harming or threatening anyone, and called EMS.

          105. If the Individual Defendants had been properly trained and acted reasonably, they would

  have recalled from the training video that placing someone under arrest and taking him into custody

  when he is suffering from a seizure constitutes an unlawful arrest.

          C. The City of Aurora Condoned and Tolerated a Culture of Violence Leading to the

          Inevitable Violation of Mr. Williams’ Civil Rights

          106. Defendant Aurora, the Aurora Police Department, and its employees have been sued for

  numerous excessive force violations.

          107. Defendant Aurora and the Aurora Police Department have consistently failed to

  adequately investigate or to take corrective action to prevent excessive force violations from

  happening in the future.

          108. The actions of the Individual Defendants deprived Mr. Williams of his right to be free

  from excessive force and those actions were motivated by an unconstitutional policy, pattern, practice,

  or custom of Defendant Aurora and the Aurora Police Department.

          109. Defendant Aurora and the Aurora Police Department do not adequately enforce any

  existing policies designed to prevent the use of excessive force, do not properly document incidents

  of excessive force, do not properly investigate complaints of excessive force, and engage in a policy,

  pattern, practice, and custom of failing to reprimand or discipline police officers and other agents of

  law enforcement for excessive force violations.




                                                    12
Case 1:19-cv-02539-RM-STV Document 22 Filed 12/23/19 USDC Colorado Page 13 of 20




           110. The failure of Defendant Aurora to address excessive force committed by Aurora police

  officers and other law enforcement agents amounted to a tacit approval of the use of excessive force

  prior to the brutal attack Individual Defendants subjected Mr. Williams to as he suffered from a seizure

  on September 6, 2018.

           111. Not only was Mr. Williams unlawfully arrested, the Individual Defendants used

  objectively unreasonable and excessive force against Mr. Williams.

           112. Mr. Williams did not pose any threat to the Individual Defendants, other police officers,

  or civilians while he was standing on the tow truck bed.

           113. Defendant Marziano and the other Individual Defendants initiated their use of excessive

  force against Mr. Williams solely because they claimed that Mr. Williams did not comply with their

  orders for him to get off of the tow truck bed.

           114. Defendant Marziano and the other Individual Defendants lacked probable cause to arrest

  Mr. Williams at the point when Individual Defendants forcibly seized Mr. Williams as he was in the

  process of voluntarily getting down from the tow truck bed when the Individual Defendants initiated

  their use of excessive force against him.

           115. The actions of the Individual Defendants against Mr. Williams constituted clear excessive

  force.

           116. Even if the Individual Defendants had forcibly arrested Mr. Williams in the brutal manner

  detailed herein before Mr. Williams was clearly attempting to comply with their orders to get off of

  the tow truck bed, their actions still would have clearly constituted excessive force given the low

  offense level of failure to comply with police orders, the only offense Mr. Williams had allegedly

  committed prior to the initiation of the use of force against him.




                                                    13
Case 1:19-cv-02539-RM-STV Document 22 Filed 12/23/19 USDC Colorado Page 14 of 20




          117. To cover up their misconduct, Defendants Marziano, Milligan, and Rivale wrote police

  reports alleging conduct by Mr. Williams that they knew to be false, or mischaracterized Mr. Williams’

  behavior and demeanor.

          118. Defendant Milligan falsely claimed, for example, that Mr. Williams was “actively fighting

  against Officer Marziano,” when Mr. Williams was merely tense and non-responsive.

          119. When the Individual Defendants’ reports are reviewed in the context of Mr. Williams

  having a seizure, the evidence of Mr. Williams’ seizure is clear and obvious.

          120. Defendant Milligan described Mr. Williams’ reaction to Defendant Marziano grabbing

  him as “clinch[ing] his fist’ and his “body tens[ing] up.”

          121. Defendant Marziano described that Mr. Williams “continued to resist by tensing up.”

          122. Defendant Marziano further described Mr. Williams’s actions as “flex[ing] and pull[ing]

  away,” and stated that Mr. Williams “began thrashing his body.”

          123. Finally, Defendant Marziano stated in his report that Mr. Williams, a man who was

  actually suffering from a seizure at the time, “was growling at us, almost imitating an aggressive

  animal.”

          124. The fact that these officers failed to recognize a man having a medical emergency and

  treated him instead like an “aggressive animal” cannot be justified or excused. Furthermore, the racial

  overtones of this language are undeniable.

          125. As a result of the Individual Defendants’ actions, Mr. Williams was hospitalized.

          126. Mr. Williams finally received medical treatment for his seizure in the hospital.

          127. Mr. Williams also received medical treatment for injuries inflicted by the excessive force

  the Individual Defendants used while he suffered a seizure.




                                                     14
Case 1:19-cv-02539-RM-STV Document 22 Filed 12/23/19 USDC Colorado Page 15 of 20




          128. Mr. Williams was unlawfully charged with two misdemeanor offenses: one count of

  resisting arrest, a class 2 misdemeanor, in violation of C.R.S. § 18-8-103, and one count of obstructing

  a peace officer, a class 2 misdemeanor, in violation of C.R.S. § 18-8-104(1)(a).

          129. Mr. Williams incurred legal fees during the course of the prosecution against him.

          130. Rather than conduct a trial they were sure to lose, the City Attorney dismissed all charges

  against Mr. Williams on February 28, 2019.



                              STATEMENT OF CLAIMS FOR RELIEF

                                  FIRST CLAIM FOR RELIEF
                                         Excessive Force
                         42 U.S.C. § 1983 – Fourth Amendment Violation
                  Defendants Milligan, Marziano, Martinez, Rivale, and Clements

          131. Mr. Williams incorporates all other paragraphs as if fully set forth herein.

          132. At all relevant times hereto, the Individual Defendants were acting under the color of

  state law in their capacities as Aurora law enforcement officers.

          133. Mr. Williams had a protected Fourth Amendment interest against being victimized by the

  use of excessive force at the hands of law enforcement.

          134. Defendants Milligan, Marziano, Martinez, Rivale, and Clements subjected Mr. Williams

  to force which, judged from a perspective of a reasonable officer on the scene, was unreasonable.

          135. At all times relevant hereto, Mr. Williams committed no crime.

          136. At all times relevant hereto, Mr. Williams posed no threat to any law enforcement officers.

          137. At all times relevant hereto, Mr. Williams did not attempt to evade arrest by flight, and

  his only action that could arguably be perceived as resisting arrest was his failure to respond to officers’

  commands due to his seizure.




                                                      15
Case 1:19-cv-02539-RM-STV Document 22 Filed 12/23/19 USDC Colorado Page 16 of 20




          138. When a law enforcement officer knows or should know that an individual has special

  characteristics making him or her more susceptible to harm from a particular use of force, the

  individual’s condition mandates the use of less restrictive means of physical restraint.

          139. At all times relevant hereto, Mr. Williams was suffering from a seizure.

          140. The Individual Defendants should have been properly trained to recognize and should

  have recognized that Mr. Williams was suffering from a seizure.

          141. The fact that Mr. Williams was having a seizure when the Individual Defendants assaulted

  him is a special characteristic that rendered Mr. Williams more susceptible to harm from being

  slammed to the ground, punched, forcibly restrained, and tased multiple times because he was

  extremely vulnerable since he was in the midst of a medical emergency and was physically unable to

  control his body.

          142. The fact that Mr. Williams was having a seizure when the Individual Defendants assaulted

  him required the Individual Defendants to utilize either no force against him or, at most, a less

  restrictive means of physical restraint.

          143. Under these circumstances, the Individual Defendants had no justification for subjecting

  Mr. Williams to any physical force.

          144. The Individual Defendants certainly had no justification for slamming Mr. Williams to

  the ground, punching him in the head multiple times, forcing his arms behind his back, tasing him

  while his arms were restrained, and tasing him again after he was placed in handcuffs as they

  effectuated an illegal arrest.

          145. These actions caused Mr. Williams substantial harm and were also a proximate cause of

  the Individual Defendants’ subsequent initiation of false and unfounded criminal charges against Mr.

  Williams.

                                 SECOND CLAIM FOR RELIEF
           Monell – Failure to Provide Seizure-Related Training as Mandated by Burrell
                                                     16
Case 1:19-cv-02539-RM-STV Document 22 Filed 12/23/19 USDC Colorado Page 17 of 20




                                             Defendant Aurora

          131. Mr. Williams incorporates all other paragraphs as if fully set forth herein.

          132. At all relevant times hereto, the Individual Defendants were acting under the color of

  state law in their capacities as Aurora law enforcement officers.

          133. The actual customs, policies, and practices of Defendant Aurora concerning police

  actions regarding seizure-related training and the appropriate identification of and response to people

  experiencing seizures was a proximate cause of substantial harm to Mr. Williams.

          134. Aurora’s inadequate training, supervision, and/or discipline results from a conscious or

  deliberate choice to cease the annual seizure-related training program they were required to perform

  under the terms of the Burrell settlement agreement and to instead follow a course of action that was

  foreseeably likely to result in the deprivation of constitutional rights of people suffering from seizures.

          135. Defendant Aurora was deliberately indifferent to Plaintiff’s constitutional rights, because

  Defendant Aurora knew that individuals in Mr. Williams’ position would be at a substantial risk of

  suffering dangerous consequences from Aurora’s failure to properly train and supervise its employees.

          136. In light of the duties and responsibilities of Defendant Aurora’s police officers and the

  annual seizure-related training requirement of the Burrell settlement agreement, the need for

  specialized training, supervision, and discipline regarding seizure identification and appropriate

  responses is so obvious, and the inadequacy of appropriate training and/or supervision is so likely to

  result in a violation of constitutional rights, such as those described herein, that Defendant Aurora is

  liable for its failure to properly train, supervise, and/or discipline its subordinate employees and agents.

          137. Defendant Aurora’s policies, customs, and practices in failing to properly train, supervise,

  and/or discipline its employees were a moving force and proximate cause of the Individual

  Defendants’ violation of Mr. Williams’ constitutional rights.




                                                      17
Case 1:19-cv-02539-RM-STV Document 22 Filed 12/23/19 USDC Colorado Page 18 of 20




          138. Mr. Williams has been and continues to be damaged by Defendants’ use of excessive

  force against him because such conduct caused and causes him physical and mental pain, humiliation,

  fear, anxiety, loss of enjoyment of life, loss of liberty, privacy, sense of security, and individual dignity,

  among other injuries, losses, and damages.

          139. The acts or omissions of each Defendant, including the unconstitutional policy,

  procedure, custom and/or practice described herein, were the legal and proximate cause of Mr.

  Williams’ injuries, losses, and damages.

                                       THIRD CLAIM FOR RELIEF
                               Monell – Pattern and Practice of Excessive Force
                                              Defendant Aurora

          140. Mr. Williams incorporates all other paragraphs as if set forth fully herein.

          141. At all relevant times hereto, the Individual Defendants were acting under the color of

  state law in their capacities as Aurora law enforcement officers.

          142. The actual customs, policies, and practices of Defendant Aurora in failing to properly

  train, supervise, and/or discipline its employees were a moving force and proximate cause of

  substantial harm to Mr. Williams.

          143. The actual customs, policies, and practices of Defendant Aurora in failing to properly

  train, supervise, or discipline its employees were a moving force and proximate cause of the

  Individual Defendants’ violation of Mr. Williams’ clearly established constitutional right to be free

  from excessive force.

          144. Aurora’s inadequate training, supervision, and discipline results from a conscious and

  deliberate choice that was foreseeably likely to result in the deprivation of constitutional rights of

  people who came into contact with the police.




                                                       18
Case 1:19-cv-02539-RM-STV Document 22 Filed 12/23/19 USDC Colorado Page 19 of 20




          145. Defendant Aurora was deliberately indifferent to Plaintiff’s constitutional rights, because

  Defendant Aurora knew that individuals in Mr. Williams’ position would be at a substantial risk of

  suffering dangerous consequences from Aurora’s failure to properly train and supervise its employees.

          146. In light of the duties and responsibilities of Defendant Aurora’s police officers, the need

  for specialized training, supervision, and discipline regarding the appropriate and acceptable use of

  force is so obvious, and the inadequacy of appropriate training and/or supervision is so likely to result

  in a violation of constitutional rights, such as those described herein, that Defendant Aurora is liable

  for its failure to properly train, supervise, and/or discipline its subordinate employees and agents.

          147. Defendant Aurora’s policies, customs, and practices in failing to properly train, supervise,

  and/or discipline its employees were a moving force and proximate cause of the Individual

  Defendants’ violation of Mr. Williams’ constitutional rights.

          148. Mr. Williams has been and continues to be damaged by Defendants’ use of excessive

  force against him because such conduct caused and causes him physical and mental pain,

  humiliation, fear, anxiety, loss of enjoyment of life, loss of liberty, privacy, sense of security, and

  individual dignity, among other injuries, losses, and damages.

          149. The acts or omissions of each Defendant, including the unconstitutional policy,

  procedure, custom, and/or practice described herein, were the legal and proximate cause of Mr.

  Williams’ injuries, losses, and damages.

                                         PRAYER FOR RELIEF

          WHEREFORE, Mr. Williams respectfully requests that this Court enter judgment in his

  favor against Defendants, and award him all relief as allowed by law, including but not limited to the

  following:

          a) Appropriate relief at law and equity;

          b) Declaratory relief, injunctive relief, and other appropriate equitable relief;

                                                      19
Case 1:19-cv-02539-RM-STV Document 22 Filed 12/23/19 USDC Colorado Page 20 of 20




        c) Compensatory and punitive damages on all claims allowed by law in an amount to be

        determined at trial;

        d) Relief in the nature of mandamus;

        e) Attorneys’ fees and the costs associated with this action on all claims pursuant to 42

        U.S.C. §1988 and all applicable law;

        f) Pre- and post-judgment interest at the appropriate lawful rate;

        g) Any further relief that this Court deems just and proper, and any other relief as allowed by

        law.



  PLAINTIFF HEREBY DEMANDS A JURY TRIAL ON ALL ISSUES SO TRIABLE


        Dated: December 23, 2019


                                                        /s/Faisal Salahuddin
                                                        Faisal Salahuddin
                                                        Melissa Roth
                                                        FRANK & SALAHUDDIN LLC
                                                        1741 High Street
                                                        Denver, CO 80218
                                                        Telephone: (303) 974-1084
                                                        Fax: (303) 974-1085
                                                        fas@fas-law.com
                                                        melissa@fas-law.com
                                                        Attorneys for Plaintiffs




                                                  20
